DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 4/28/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 4/28/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 112(b) and 102(a)(1) have been withdrawn in view of Applicant’s amendments to the claims.
As to the rejection of claims under 35 U.S.C. 112(a), Applicant traverses.  As argued by Applicant, “Formula 1 as defined in claim 1 is supported on, at least page 4 of the specification… [and the] mere fact that the specification focuses on one embodiment does not of itself mean that if only provides written description for that embodiment if other embodiments are clearly contemplated by the disclosure and encompassed by the original claims” (Applicant Arguments, Page 5).
While it is agreed that Formula I as defined by claim 1 is described in the Specification and, furthermore, that “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998)), as discussed in the basis of the rejection, it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  
Applicant, however, cites case law for the proposition that “possession of the claimed invention” can be “shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ‘ready for patenting’ such as by the disclosure of drawings or structural chemical formulas that show the invention was complete” and so on (Applicant Arguments, Page 6).  As such, Applicant concludes that “the claims comply with the written description requirement” since “[a] person can select the components of Formula I.  For example, by choosing the support with improved swelling properties, for e.g., 1% divinylbenzene containing polystyrene (PS) resin.  The loading of the species like diethanolamine on the PS resin can be achieved by substitution of the –Cl group of chloromethyl PS (PS-Cl) with the N-atom to obtain, for e.g., polystyrene diethanol amine having improved swelling properties of the hydrophobic, sustainable flexible support” (Applicant Arguments, Page 6).
Applicant’s characterization of the standard imposed by 112(a) is not disputed and it is agreed that possession of the claimed invention can be shown in a variety of ways as summarized by Applicant.  However, it is not found persuasive that the instant Specification has met this burden to properly describe the instantly claimed ionic liquid based supports of Formula I.  As discussed in the basis of the rejection, formula (I) has substantial variance.  Indeed, formula (I) is virtually without limit, embracing hundreds of millions of potential species bearing little structural any heteroatom containing cationic part, any halogen containing polymeric solid support, any hydrophobic anion and so on.  Yet, the instant Specification discloses at most two (and, potentially zero) related ionic liquids (Pages 12-13, Examples 1-2) wherein, in each case, the heteroatom containing cationic part is an undefined “amine”, the halogen containing polymeric solid support is chloromethyl polystyrene, the hydrophobic anion is bistrifluoromethane sulfanimide and which seemingly provide ionic liquid based solid supports wherein R is Z wherein Z is alkyl (wherein it is further noted that the claims do not embrace species wherein R is Z wherein Z is alkyl).
In view of all of the foregoing, Applicant’s arguments are not found persuasive.  
Allowable Subject Matter
Claim 14 is objected to as depending from a rejected base claim.  However, claim 14 would be ALLOWABLE if drafted in independent format.  The ionic liquid based support of Formula-I as recited by claim 14 has been searched and is free of the art and non-obvious.  Furthermore, the ionic liquid based support of Formula-I as recited by claim 14 contains written support and is enabled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, formulas (I) as instantly claimed.
  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language 
In the instant case, it is evident that genus embraced by the ionic liquid support of formula (I) has substantial variance.  Indeed, the genus is virtually without limit, embracing hundreds of millions of potential species bearing little structural resemblance to one another: comprising any heteroatom containing cationic part, any halogen containing polymeric solid support, any hydrophobic anion and so on.  Yet, the instant Specification discloses at most two (and, potentially zero) related ionic liquids (Pages 12-13, Examples 1-2) wherein, in each case, the heteroatom containing cationic part is an undefined “amine”, the halogen containing polymeric solid support is chloromethyl polystyrene, the hydrophobic anion is bistrifluoromethane sulfanimide and which seemingly provide ionic liquid based solid supports wherein R is Z wherein Z is alkyl (wherein it is further noted that the claims do not embrace species wherein R is Z wherein Z is alkyl). 
While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that the disclosure of, at most, two (and potentially, zero) related ionic liquid supports does not adequately describe a subgenus embracing hundreds of millions of additional species bearing no relationship 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
As such, claims 1 and 4-9 are rejected.
Claim Objections
Claim 14 is objected to as depending from a rejected base claim.  

Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611